Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 16, 2015                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150937-8                                                                                            Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  JANE DOE and ALL OTHERS SIMILARLY                                                                  Richard H. Bernstein,
  SITUATED,                                                                                                          Justices
            Plaintiffs-Appellants,
  v                                                                SC: 150937-8
                                                                   COA: 317973, 317975
                                                                   Wayne CC: 12-001649-NO
  HENRY FORD HEALTH SYSTEM,
           Defendant/Cross-Plaintiff,
  and
  PERRY JOHNSON AND ASSOCIATES INC.,
           Defendant/
           Cross-Defendant-Appellee,
  and
  C TECH LLC,
            Cross-Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 18, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 16, 2015
         t0909
                                                                              Clerk